Citation Nr: 0018847	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  92-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter initially arose from a June 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied service connection 
for post-traumatic stress disorder.  The veteran disagreed 
with this determination and perfected an appeal to the Board 
of Veterans' Appeals (Board).  See 38 U.S.C.A. § 7105(a) 
(West 1991).  In a decision dated in September 1994, the 
Board upheld the RO's denial of the veteran's claim.  The 
sole issue before the Board at that time was whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court), which 
was then known as the United States Court of Veterans 
Appeals.  

In June 1996, the VA General Counsel and the veteran's 
attorney filed a joint motion that indicated that the veteran 
did not challenge the propriety of the Board's decision 
regarding the issue of new and material evidence.  The Court 
granted the joint motion that month and dismissed the appeal 
as to the issue of whether new and material had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
Board's September 1994 decision on the post-traumatic stress 
disorder claim is final, and the issue of new and material 
evidence to reopen the claim is no longer before the Board.  

The joint motion stated that the Board was required to 
adjudicate the issue of entitlement to service connection for 
psychiatric disability, including a schizoaffective disorder.  
Following the return of the case to the Board, the Board in 
January 1997 remanded the claim to the RO for additional 
development.  Following the requested development, the RO in 
March 2000 continued its denial of the claimed benefit.  The 
matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  A psychiatric disability was not present in service or 
until a number of years thereafter, and any current 
psychiatric disability is not related to service or to any 
incident of service origin.  


CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in or 
aggravated by wartime service, nor may a psychosis be 
presumed to have been incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the September 1982 findings and opinion of M. P. 
Prosser, M.D., a private psychiatrist, which are set forth 
more fully below, the Board finds that the veteran's claim 
for service connection for psychiatric disability, to include 
schizoaffective disorder, is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Hensley v. West, No. 99-7029, 
slip op. at 15 (Fed. Cir. May 12, 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
the emphasis in "vast majority of cases" will be on the 
merits of the claim).  Moreover, in its Order of June 25, 
1996, the Court essentially found the claim to be well 
grounded by adopting the joint remand submitted by the 
parties that stated that the claim for service connection for 
a psychiatric disorder, to include a schizoaffective 
disorder, was well grounded.  

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records, including the report of the 
veteran's examination for separation in January 1968, are 
negative for complaints or findings of any psychiatric 
disorder.  

The earliest objective evidence of the presence of a chronic 
psychiatric disorder is not until April 1977, when Dale 
Maxwell, M.D., a private psychiatrist, found that the veteran 
showed evidence of a thought disorder that was interfering 
with the veteran's functioning.  Dr. Maxwell recommended 
psychiatric hospitalization and psychotropic medication, but 
he did not mention any previous psychiatric trauma related to 
service.  Dr. Maxwell indicated that he had evaluated the 
veteran at his own request, and his letter was addressed to a 
judge of the District Court for Payne County, Oklahoma.  The 
letter contained no reference to service.  

On VA examination in June 1977, the veteran indicated that he 
had served in Vietnam for 13 months as a military policeman 
(MP).  He reported that he was discharged on a medical basis 
with a back condition.  (The record does not support this.)  
In addition, the veteran told the examiner that he had 
difficulty with nervous problems in service.  The examiner 
stated that the "VA chart" revealed that the veteran had 
"a history of three years in which he has had manic episodes 
with little sleep, irritability, euphoria, and pressured 
speech."  (Emphasis added.)  Intermittently between these 
manic episodes were depressive episodes of short duration of 
a few days or weeks in which the veteran cried and felt very 
depressed.  Currently, he was on 900 milligrams of Lithium 
Carbonate a day and was under the care of a physician.  It 
was also reported that the veteran took Haldol occasionally 
for anxiety and Thorazine for sleep.  

The examiner stated that the veteran reported:  "I used to 
throw fits all the time when I was real nervous.  During this 
time I couldn't sleep at all.  I was on the go.  I was a ball 
of fire.  I was on the move.  After these type spells I would 
feel very depressed and I would start crying and I didn't 
like that depression at all."  The veteran reported that he 
had had these spells on and off since he was in the service 
but that they were becoming worse in the last three years.  
The veteran also reported that his father was "mean to me" 
in childhood and that "[m]y father threw [the] same kind of 
fits as I do or used to anyway.  All my father's five 
brothers are alcoholic.  My father isn't alcoholic but he 
threw these fits and he was pretty mean to me as a kid.  He 
is a gambler and he is pretty immoral."  The veteran also 
gave a history of feeling like little animals were crawling 
all over him when he was drinking in the service.  The 
examiner indicated that this possibly was withdrawal from 
alcohol or possibly somatic delusions.  

A mental status examination revealed that the veteran sat in 
the examining chair with a great deal of body movement.  His 
hands were jittery.  His face was tense, and there was 
evidence of anxiety.  His speech was pressured and loose on 
occasion but generally was logical and coherent.  He was 
preoccupied with his illness and worried that he might be 
sent to Central State.  He was oriented in all spheres, and 
his memory for recent and remote events was normal.  His 
intellect was normal for his education.  (The veteran is 
college educated.)  His attention and concentration were 
normal despite his high anxiety.  He had little insight into 
the source of his difficulties.  The diagnosis was manic 
depressive illness, cyclic type.  The degree of disability 
was felt to be moderate to severe.  

On VA examination in July 1981, it was reported that the 
veteran had become depressed the previous February.  A family 
history of depression was noted.  It was reported that since 
his separation from service, the veteran had experienced four 
documented manic episodes with depressive episodes following.  
The diagnosis was manic depressive illness/bipolar disorder.  
The veteran was felt to be paranoid, and a thought disorder 
was noted.  His judgment was "discolored" by his paranoid 
attitude.  It was felt that he had some insight into his 
problems.  The examiner noted the veteran's reported history 
of stressors including his claim of combat in Vietnam.

Frank L. Adelman, M.D., a private psychiatrist, reported in 
March 1982 that the veteran was suffering from manic 
depression disorder with some question of a schizoaffective 
component.  Dr. Adelman stated that while such a disorder 
might have occurred without the precipitating events of the 
Vietnam War, the same could be said for many other young men 
who reacted with schizophrenia during or right after the war.  

The veteran was hospitalized by VA in October and November 
1982.  He was brought to the hospital by his family after he 
was reprimanded by his superintendent for inappropriate 
behavior at school.  The veteran reported that he had 
problems sleeping and felt nervous while in service, although 
he did not seek treatment.  His insomnia persisted during his 
time in school following service.  Since 1977, however, his 
symptoms were obvious, and he was reportedly treated as an 
outpatient at a VA hospital.  Despite this, however, he 
obtained his Master's degree in education in 1979.  It was 
further reported that he had a diagnosis of bipolar disorder 
characterized by sleep disturbance, irritability, periods of 
euphoria, and delusions of grandiosity.  He was placed on 
Lithium Carbonate for two years without improvement.  He 
reportedly displayed symptoms of schizophrenia.  He was 
withdrawn and had no close social contacts.  He had paranoid 
delusions and felt persecuted by his colleagues or boss 
because of his ability.  It was reported that some thought 
disorganization was present focusing on his experiences in 
Vietnam.  According to the veteran's wife, he had gradually 
deteriorated since 1980.  It was also reported that the 
veteran had used alcohol and marijuana for many years "to 
cure himself."  A mental status examination revealed 
pressured speech, circumstantiality and tangentiality with 
some loosening of associations.  He appeared grandiose and 
narcissistic with a mixture of histrionic features, wanting 
to draw attention to himself.  Delusions of grandiosity were 
present, and paranoid ideation was obvious.  He had poor 
insight and judgment.  He did not admit that he had 
psychiatric problems.  The diagnoses on discharge from the 
hospital were schizoaffective disorder, and antisocial 
personality disorder with narcissistic and histrionic 
features.  

Medical reports from Central State Hospital dated in July 
1984 show that the veteran was admitted with a history of 
hostile behavior, depression with psychosis, poor social 
functioning since his separation from the Marine Corps, and 
his inability to get along with coworkers.  A history of 
bipolar disease with treatment with Lithium was noted.  The 
discharge diagnosis was bipolar disorder, manic.  

A VA examination in August 1984 showed that the veteran 
complained that his subconscious was taking over.  He 
indicated that he would overreact and could not handle 
stress.  He also complained of depression, nightmares of 
Vietnam, and easy susceptibility to paranoid ideation.  He 
said that he took two types of medication for his nervous 
condition.  He again reported that he spent his time crying 
and throwing fits.  He also had trouble sleeping.  He was 
oriented and was considered competent.  The diagnosis was 
schizoaffective schizophrenia.  

Medical records from the Social Security Administration show 
that the veteran was examined for disability compensation 
purposes in February 1985, when a history of manic-depressive 
disorder was shown.  On examination, he was grandiose, 
irritable and possibly paranoid.  His judgment was grossly 
impaired.  He denied having a mental disorder or the need for 
medication and treatment.  The diagnostic impressions were 
bipolar affective disorder, currently hypomanic, and 
narcissistic personality disorder.  

The Social Security Administration found the veteran to be 
disabled, beginning in May 1984, due to a diagnosed 
schizoaffective disorder and mixed personality disorder.  

The record thereafter shows continuing treatment, including 
numerous hospitalizations, for the veteran's intractable 
psychiatric problems, which were variously diagnosed.  The 
predominant diagnoses were schizoaffective disorder and 
bipolar disorder.  Diagnoses also included paranoid 
schizophrenia, episodic alcohol abuse, poor impulse control, 
substance abuse, and delusional thinking.  There were during 
the 1990's a number of episodes of florid psychosis requiring 
immediate medical management and stabilization.  

In testimony before a hearing officer at the RO in September 
1992, the veteran stated that he served in Vietnam as an MP.  
He said that he served with the 1st MP Battalion right across 
the street from transit in Da Nang and that all the Marines 
came through transit.  He testified that he had "pretty easy 
duty" and that he "just did [the] bunker deal" but that he 
saw a lot and heard a lot.  The veteran further testified 
that he was misplaced.  "They thought I was a lineman and 
that's the only reason I didn't go out in the field," he 
said.  Although he testified that he went out and picked up 
bodies after a transport plane crashed at a nearby village 
killing numerous civilians, there is no corroboration for 
this assertion.  In testimony at the RO in June 1982, the 
veteran stated that he was never in combat, "just close to 
it."  

The veteran failed to report for VA examinations scheduled in 
February 1997, May 1997, and July 1998 in conjunction with 
his service connection claim.  In the first two instances, it 
appears the veteran was in jail and could not respond to, or 
did not receive notices to appear for the examination.  It is 
unclear why he did not report for the examination scheduled 
in July 1998.  The record shows, however, that when seen at 
VA outpatient clinic in April 1998, he exhibited verbose and 
rambling speech.  

Analysis

As a preliminary matter, the Board notes that the joint 
motion treated the claim now before the Board as an initial 
claim by finding the claim well grounded.  In addition, the 
joint motion indicated that the Board could seek any 
additional evidence and argument regarding the question at 
issue.  In response, as indicated above, the Board remanded 
the case for further examination in order to determine 
whether a link could be established between the veteran's 
current psychiatric disability and service.  His failure to 
report for the examinations scheduled during 1997 appears to 
have been for good cause, but his failure to report for his 
July 1998 examination does not appear to have been for good 
cause.  As the Court has, in essence, found this claim to be 
an original claim, the Board is bound by the law of the case.  
Under the doctrine of "law of the case," questions settled 
on a former appeal of the same case are no longer open for 
review.  Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(noting that the law-of-the-case doctrine has been applied to 
the application of the law in decisions of federal courts in 
cases remanded to administrative agencies, citing, inter 
alia, City of Cleveland v. Federal Power Commission, 561 F.2d 
344 (D.C. Cir. 1977)); see Winslow v. Brown, 8 Vet. App. 469, 
472 (1996) (same).  When a claimant fails to report for an 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  Accordingly, the Board will proceed on the record.  
See 38 C.F.R. § 3.655 (1999).  

The record demonstrates that the veteran's psychiatric 
symptoms were first objectively recognized in 1977.  The 
veteran attended school following service, graduating with a 
bachelor's degree in Art Education in 1972.  The earliest 
indication of manic-depressive episodes is in 1972, the year 
he graduated from college, although the veteran gave a 
history in 1977 of manic-depressive episodes since service.  
However, the examiner at that time noted that he had reviewed 
the chart and indicated that the veteran had a three-year 
history of such episodes.  Although he had some success as a 
teacher in the 1970's, he began to decompensate significantly 
in the early 1980's, and by December 1982, his school 
superintendent recommended his termination as a teacher.  It 
was in the 1980's that he also began making a series of 
threats and apologies to various officers of the originating 
agency.  His anger, frustration, irritability, confusion and 
paranoia only increased over the years.  In addition to 
impaired insight and judgment, he also had a history of 
alcohol abuse.  Without in any way minimizing the seriousness 
of his threats, the veteran's anger seemed to wax and wane 
and to be part and parcel of his diagnosed bipolar disorder 
and paranoia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and a psychosis becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It is on this 
provision that principal reliance is placed, for it is 
contended that the veteran's current psychiatric disability, 
initially diagnosed a number of years following service, was 
a long-term consequence or sequela of psychiatric trauma that 
he sustained in service, especially during his service in 
Vietnam.  

The veteran's DD Form 214 shows that he served on active duty 
in the United States Marine Corps, including more than 13 
months of duty overseas.  Although he did not receive any 
combat-related decorations, his decorations included the 
Vietnam Service Medal and the Vietnam Campaign Medal.  The RO 
placed significant reliance on the absence of combat-related 
decorations, but that fact is not wholly dispositive, since 
the Combat Action Ribbon to be awarded to Marine personnel 
was not created until February 1969, a year following the 
veteran's separation from service.  However, in two widely 
separated RO hearings, the veteran testified that he did not 
serve in combat in Vietnam.  Although the veteran has claimed 
that, as an MP in Vietnam, he saw many dead bodies, there is 
no objective confirmation of this and no specific details 
have been provided to substantiate his claim.  Likewise, his 
claim of experiencing various symptoms during service has 
also not been verified by any competent evidence of record.

Although there appears to be a family history of psychiatric 
problems, especially of the manic-depressive or bipolar 
variety, no such problems were noted when the veteran was 
examined for service entrance.  If the Board accepts the 
veteran's assertion that his experiences in Vietnam were 
traumatic for him, the September 1982 letter of Dr. Prosser 
becomes highly probative, as does the letter from Dr. Adelman 
noted above.  Dr. Prosser stated that he had examined the 
veteran earlier that month.  Dr. Prosser reported that the 
veteran's history was "carefully reviewed" and was obtained 
from the veteran and "from other sources," including the 
report of a hearing held at the RO in June 1982.  Dr. Prosser 
said that the veteran served 13 months in Vietnam and that 
following his discharge from service, he had problems with 
sleeping and felt nervous.  Dr. Prosser stated that early 
symptoms of emotional distress and disturbance were present, 
although the veteran did not seek treatment at that time.  
The veteran attended college following service but indicated 
that insomnia persisted during this period.  Dr. Prosser 
stated that by 1977, the veteran's mental symptoms were so 
obvious and sufficiently severe as to demand psychiatric 
care.  He was sent to a VA hospital for treatment.  Dr. 
Prosser said that treatment as an outpatient had continued 
since then and that diagnoses of manic-depressive disorder 
and schizophrenia had been made.  Dr. Prosser felt that the 
more proper diagnosis was that of a schizoaffective disorder 
because elements of both were present.  Dr. Prosser stated 
that he felt that the first signs of mental illness were 
evident "even after discharge from service."  Dr. Prosser 
said that these symptoms, in the form of insomnia and 
nervousness, were treated through the years but that the 
major disorder had not become evident, or had not been 
brought to the attention of a knowledgeable person, until 
1977.  Dr. Prosser said that "probably" more overt 
evidences of his psychosis existed earlier but were not 
recognized and thus did not receive clinical evaluation or 
treatment.  Since 1977, Dr. Prosser said, the psychiatric 
disorder had increased in intensity and scope and was 
disabling.  Dr. Prosser continued:  

It is a disorder which in my opinion may 
never have appeared had [the veteran] not 
had very trying and terrifying 
experiences in Vietnam.  Thus, I think 
that we can say that he suffered a very 
definite [post-traumatic stress disorder] 
which set the stage and made him 
vulnerable over a period of time to the 
more major and severe psychotic disorders 
now in evidence.  

Dr. Prosser's opinion is predicated largely on the history 
provided by the veteran, who was, by then, on an uneven but 
essentially downward course.  He was, perhaps, not the most 
reliable of historians.  

Indeed, the record suggests some exaggeration by the veteran 
- he was not, as he claimed at one point, discharged from 
service for medical reasons - but it is difficult to 
determine now whether this was merely a part of the veteran's 
overall psychiatric disability picture.  A personality 
disorder, variously classified, has also been diagnosed, but 
as the predominant diagnosis since 1977 has been a psychosis, 
it is difficult to know whether the veteran has consciously 
embellished his history or has merely manifested various 
delusional states.  It is troubling that the record does not 
disclose a record of psychiatric complaints prior to 1977, 
thus showing a continuity of symptomatology that could serve 
to link his eventually diagnosed psychiatric disorder with 
his active military service.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Although the 
requirement is one of continuity of symptomatology, not 
continuity of treatment, Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991), the fact remains that the record is devoid of any 
corroboration of ongoing psychiatric symptoms for a number of 
years following service.  By the time his symptoms became 
overt and recognizable, constituting a complex of symptoms 
that could be diagnosed as a specific psychiatric disorder, 
the veteran had filed a claim for service connection for an 
acquired psychiatric disorder.  There is sound reason for 
considerable skepticism regarding any claimed psychiatric 
problems in service, or for any claimed continuity of 
symptomatology following service, when it is considered that 
his original claim for VA compensation benefits, received in 
March 1970, did not mention any mental disorder or 
psychiatric problem but was only for a back disability.  It 
bears emphasis that the record is devoid of any evidence to 
link the his current psychiatric disability to service, 
except for the opinions based upon his own statements and 
testimony.  Under the law, the veteran as a lay person is 
only competent to describe symptoms that he has observed or 
experienced.  However, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran told the VA examiner in June 1977 that he had 
nervous problems in service and described manic-depressive 
episodes since service.  The veteran's description of the 
aftermath of his drinking in service led the examiner to 
indicate that it was possible that the veteran either had 
experienced symptoms of alcohol withdrawal or somatic 
delusions.  The same psychiatric examiner in July 1981 
indicated that the veteran had some of the symptoms of post-
traumatic stress disorder.  According to the examiner, the 
veteran reported that he was shelled and was in combat while 
serving in Vietnam.  The veteran said that he went on details 
to pick up the dead.  While in Vietnam, the veteran said, he 
began to have experiences that seemed different.  He stated 
that he began to have visions of people who were not there.  
Although he never heard voices, he began to get irritable and 
had arguments with other service members with whom he was 
stationed.  He got into numerous fights.  He was not sleeping 
well.  When he was released from active duty, he came home 
and had difficulty sleeping because of recurrent nightmares 
of the war.  When he saw a war picture, it would set off 
recollections of events.  He felt depressed much of the time.  
He began to daydream about the war during the day and became 
frightened about the events.  He would think about his 
friends who had died and feel guilty about having lived.  
Since that period of time, he had had at least four 
documented manic episodes with depressive episodes following.  
The first of these apparently was in 1972.  Despite the 
presence of these symptoms, the examiner felt that this was 
not the typical post-traumatic stress disorder "because it 
has evolved further."  The actual diagnosis was manic 
depressive illness/bipolar disorder, a position he elaborated 
on in an addendum dated in August 1981.  Psychological 
testing by VA in November 1982 was essentially consistent 
with this diagnostic picture.  

The Board observes that the conclusions of the VA examiner in 
1981 and of Dr. Prosser in 1982 are quite similar.  However, 
they are also similar in being based on a picture of service 
experiences that has not been corroborated and, in fact, has 
been rejected in previous Board denials of entitlement to 
service connection for post-traumatic stress disorder.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate factual premise that has been 
previously rejected has no probative value).  The veteran 
himself later denied having been in combat.  

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost 20 years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses).  

Although Dr. Prosser indicated that he based his opinion on 
more than merely the veteran's statements, he does not 
elaborate, except to state that he reviewed the transcript of 
the veteran's personal hearing in 1982.  It is apparent from 
the record, however, that Dr. Prosser had to rely on what the 
veteran told him regarding his experiences in service and in 
the years before 1977, as Dr. Prosser himself indicated that 
the found that the major disorder had not become evident, or 
had not been brought to the attention of a knowledgeable 
person, until 1977.  

The link with service proposed by Dr. Prosser is based 
entirely on an assumption that the veteran sustained severe 
psychiatric trauma during service.  As such experiences have 
not been confirmed, any etiological opinion based on them is 
of little probative value.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993) (Board free to reject medical opinions that 
are general conclusions based on history furnished by 
appellant that are unsupported by clinical evidence and that 
do not account for post service events).  

The objective evidence of record is negative for any 
indication of psychiatric disability or symptoms in service 
or until 1977, nine years after service.  He was eventually 
diagnosed with a psychosis, which was variously classified.  
The only evidence linking the current psychiatric disability 
to service is the veteran's rendition of the symptoms he 
claims began in service and the medical opinions based on his 
claimed history.  This is an inadequate basis upon which to 
predicate service connection because of the absence of 
corroboration of his claimed symptoms or experiences during 
service.  In these circumstances, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include a 
schizoaffective disorder.  38 U.S.C.A. § 5107(b).  It follows 
that the appeal must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability, to include a 
schizoaffective disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

